t c memo united_states tax_court christina jeannine letourneau petitioner v commissioner of internal revenue respondent docket no filed date christina jeannine letourneau pro_se charles w gorham for respondent memorandum findings_of_fact and opinion thornton judge petitioner is a u s citizen in she resided in france and earned wages as a flight attendant working roundtrip international flights based out of london on her u s income_tax return she excluded all these wages from her gross_income claiming the foreign_earned_income_exclusion under sec_911 respondent determined that only a portion of her wages were eligible for the exclusion resulting in a dollar_figure deficiency in her federal_income_tax the issues for decision are whether pursuant to the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital u s -fr date u n t s tax_treaties cch para convention petitioner’s wages are exempt from u s taxation whether pursuant to sec_911 she is entitled to a larger foreign_earned_income_exclusion than respondent has allowed and whether pursuant to sec_901 she is entitled to any amount of foreign_tax_credit petitioner resided in france when she filed her petition findings_of_fact in petitioner began working in france on a five-year work visa in france granted her a permanent resident card by then she was commuting 1unless otherwise noted all section references are to the internal_revenue_code for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar from france to london for her work as a flight attendant for united airlines inc united during united paid petitioner wages for flight attendant services she performed from date through date she performed these services on roundtrip international flights between london heathrow airport and various international destinations primarily in the united_states united prepared duty time apportionment tables for all these flights it prepared such tables annually for_the_use_of flight attendants who are based outside the united_states these tables summarize the time on duty for a flight attendant according to the standard times allocated for such activities as checking 2during the period she worked to earn the wages united paid her in petitioner performed flight attendant services on roundtrip flights between london heathrow airport and los angeles international airport roundtrip flights between london heathrow airport and chicago o’hare international airport roundtrip flights between london heathrow airport and washington dulles international airport roundtrip flights between london heathrow airport and san francisco international airport roundtrip flights between london heathrow airport and new york john f kennedy international airport flight from london heathrow airport to paris charles de gaulle airport to washington dulles international airport and back to london heathrow airport and flight from london heathrow airport to frankfurt airport to washington dulles international airport and back to london heathrow airport in for a flight boarding taxiing in and out flying over the united_states flying over international waters flying over foreign countries deplaning and customs for united issued petitioner a form_w-2 wage and tax statement reporting dollar_figure in wages and zero federal tax withholdings on her form_1040 u s individual_income_tax_return petitioner reported these wages but attaching form 2555-ez foreign_earned_income_exclusion excluded the entire amount from gross_income on date petitioner filed a déclaration préremplie simplifiée - revenus with french income_tax authorities and reported her income from united for tax_year this document does not show how much income_tax if any was paid to french authorities united provided petitioner u k forms p60 end of year certificate showing u k pay-as-you-earn income_tax_withholding sec_3for purposes of preparing the duty time apportionment tables united considers the united_states to be the continental_united_states alaska and hawaii and the air or water nautical miles outside the land a foreign_country to be the foreign country’s land and the air or water nautical miles outside the land and international water and airspace to be what is between the united_states and a foreign_country to prepare the duty time apportionment tables united examines flight segments from a sample of flights over a to 10-day period twice a year adjustments are made to the tables when there is a route change an equipment change or a change in schedule time 4on date petitioner paid euro in income_tax to france as the first installment of tax due for tax_year the euro payment was refunded to petitioner in of british pounds sterling pounds for the u k tax_year ending date and pounds for the u k tax_year ending date in auditing petitioner’s form_1040 respondent calculated the allowable_amount of petitioner’s foreign_earned_income_exclusion using united’s duty time apportionment tables to determine the time she worked in and over foreign countries in this manner he determined that of her wages or dollar_figure was attributable to time worked in and over foreign countries and that only this portion of her wages qualified for the foreign_earned_income_exclusion under sec_911 in the notice_of_deficiency respondent disallowed dollar_figure of petitioner’s claimed foreign_earned_income_exclusion resulting in a dollar_figure deficiency opinion the taxpayer generally bears the burden of proving that the commissioner’s determinations are erroneous rule a if the taxpayer introduces credible_evidence with respect to relevant factual issues and meets other requirements the 5the auditor lacking duty time apportionment tables for used tables from 6at trial respondent’s counsel conceded that the notice_of_deficiency contains a computational error and that the proper amount of the disallowed foreign_earned_income_exclusion should have been dollar_figure dollar_figure of total wages less the dollar_figure attributable to foreign countries burden as to those factual issues may shift to the commissioner sec_7491 credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in the taxpayer’s favor absent any contrary evidence see 116_tc_438 as discussed infra petitioner has failed to present credible evidence--despite being given additional time after trial--as to any relevant factual issue particularly as to whether any greater portion of her wages was attributable to her services in foreign countries than respondent has determined and as to whether she paid any_tax to france in accordingly the burden_of_proof does not shift to respondent i effect of the convention petitioner contends that her wages are exempt from u s income_taxation pursuant to the convention petitioner cites article paragraph of the convention which provides notwithstanding the preceding provisions of this article remuneration derived by a resident of a contracting state in respect of an employment exercised as a member of the regular complement of a ship or aircraft operated in international traffic shall be taxable only in that state although this provision on its face seems to favor petitioner’s position it cannot be read in isolation unlike many foreign countries the united_states taxes its citizens on their worldwide income 74_tc_406 see sec_61 gross_income means all income from whatever source derived to reserve its right to tax its citizens on the basis of the provisions of the internal_revenue_code without regard to the provisions of a treaty or convention the united_states typically includes a so-called saving clause in its tax_treaties and conventions see filler v commissioner t c pincite the convention contains such a saving clause in article paragraph which provides in relevant part notwithstanding any provision of the convention except the provisions of paragraph the united_states may tax its residents as determined under article resident and its citizens as if the convention had not come into effect although paragraph of article of the convention provides that certain articles of the convention take precedence over the saving clause article upon which petitioner relies is not among those provisions accordingly notwithstanding the provisions of article paragraph of the convention petitioner is subject_to u s taxation on her wages earned while residing in france see filler v commissioner t c pincite construing saving clause under convention between the united_states and france on brief petitioner contends that respondent’s application of the saving clause discriminates against her in violation of article non-discrimination paragraph of the convention which provides individuals who are nationals of a contracting state and residents of the other contracting state shall not be subjected in that other state to any taxation or any requirement connected therewith that is other or more burdensome than the taxation and connected requirements to which individuals who are nationals and residents of that other state in the same circumstances are or may be subjected as applied to petitioner’s circumstances this provision merely ensures that the taxation of her wages by france is no more burdensome than the taxation by france of individuals who are french citizens and residents thus article does not provide a basis for the relief petitioner seeks 7consistent with this result the department of the treasury technical explanation of art i of the convention states if however the french resident is also a citizen_of_the_united_states the saving clause permits the united_states to include that income in the worldwide income of the citizen and subject it to tax under the normal code rules treasury_department technical explanation of the convention tax_treaties cch para at big_number the explanation of art states a u s citizen resident in france who is a crew member on a ship or airline operated in international traffic is nevertheless taxable in the united_states on his remuneration by virtue of the saving clause of paragraph of article miscellaneous provisions subject_to the special rule_of subparagraph b of article relief from double_taxation id on brief petitioner suggests that any decision in this case is premature until pursuant to article of the convention the competent_authorities of the united_states and france have had an opportunity to consider the possible discriminatory impact of respondent’s audit system on international flight attendants who are citizens of the united_states and residents of france article paragraph of the convention would allow petitioner to present her case to the competent_authority of the united_states revproc_2006_54 2006_2_cb_1035 describes the procedures to be followed in requesting such assistance it provides that when an issue is pending with the tax_court competent_authority assistance is available only with the consent of the associate chief_counsel international id sec c b pincite petitioner does not allege that she or any other similarly situated taxpayer has filed for competent_authority assistance nor has she convincingly shown that there exists a probability of double_taxation as might warrant the assistance of the u s competent_authority we disagree that it is premature to decide this case ii foreign_earned_income_exclusion under sec_911 sec_911 allows a qualified_individual to exclude from gross_income foreign_earned_income foreign_earned_income is the amount received by such individual from sources within a foreign_country which constitute earned_income attributable to services performed by such individual sec_911 respondent concedes that petitioner is a qualified_individual for purposes of sec_911 he contends however that a portion of her wages was not earned in a foreign_country and thus is ineligible for the exclusion sec_911 does not define foreign_country the regulations provide the term foreign_country when used in a geographical sense includes any territory under the sovereignty of a government other than that of the united_states it includes the territorial waters of the foreign_country determined in accordance with the laws of the united_states the air space over the foreign_country and the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the foreign_country and over which the foreign_country has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources sec_1_911-2 income_tax regs consistent with this regulation this court has held that a u s taxpayer is allowed the foreign_earned_income_exclusion only with respect to wages earned while in or over foreign countries and not for wages earned in international airspace or in or over the united_states rogers v commissioner tcmemo_2009_111 this court reasoned that because international airspace like international waters is not under the sovereignty of a foreign government international airspace is not a foreign_country for purposes of sec_911 id see clark v commissioner tcmemo_2008_71 international waters are not a foreign_country for purposes of sec_911 struck v commissioner tcmemo_2007_42 same petitioner suggests that such analyses misconstrue the regulation’s literal language which states that the term foreign_country includes rather than means certain things petitioner seems to suggest that because the regulation does not expressly exclude international airspace from the definition of foreign_country it must be included in rejecting a similar argument and upholding the validity of the regulation the court_of_appeals for the seventh circuit stated when read in its entirety and in common sense fashion the rule supports the position that sovereignty is an essential component of the definition of a ‘foreign country’ under the regulation 473_f3d_790 7th cir aff’g 126_tc_89 petitioner has treated all her wages as earned in a foreign_country this treatment is clearly incorrect for the relevant period all her flights flew through international airspace and landed in the united_states respondent calculated the allowable_amount of petitioner’s foreign_earned_income_exclusion using united’s duty time apportionment tables to determine the time she worked in and over foreign countries petitioner complains that the tables reflect only aggregated data rather than actual times on specific flights petitioner further asserts that respondent has used these tables as an impermissible substitute for required rulemaking under the administrative_procedure_act the issue is not one of rulemaking but of proof if petitioner could prove that she spent more time flying over foreign countries than the duty time apportionment tables show she might be entitled to a greater foreign_earned_income_exclusion than respondent has allowed see rogers v commissioner tcmemo_2009_111 but petitioner has made no such showing and has failed to establish or even suggest a more reliable allocation method petitioner suggests that she is entitled to exclude all her wages from gross_income for because she did so in prior years without any challenge from the 8petitioner complains that the internal_revenue_service irs auditor used duty time apportionment tables from petitioner’s complaint rings hollow although she has had access to duty time apportionment tables at all relevant times she never provided them to the irs during the audit or to the court during this proceeding according to the trial testimony of a united representative united’s duty time apportionment tables do not vary significantly from year to year in any event respondent compared the total flight time determined using the duty time apportionment tables with petitioner’s actual flight time in using her per_diem reports prepared by united and determined that using the tables made no significant difference petitioner has not shown otherwise irs respondent is not precluded from challenging treatment of an item merely because he has failed to challenge it in the past see 60_tc_368 aff d 519_f2d_1280 10th cir see also 55_tc_28 we sustain respondent’s determination that dollar_figure of petitioner’s wages is ineligible for the sec_911 exclusion iii foreign_tax_credit under sec_901 a taxpayer may elect to take a credit against his or her u s income_tax_liability for income taxes paid_or_accrued to a foreign_country or u s possession sec_901 subject_to the limitation of sec_904 the amount of the credit is i n the case of a citizen_of_the_united_states the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country dollar_figure sec_901 9regulations require an individual taxpayer to claim the foreign_tax_credit by filing form_1116 foreign_tax_credit individual estate_or_trust and complying with certain conditions sec_1_905-2 income_tax regs respondent has not raised and we do not consider any issue as to whether petitioner has properly elected to claim the foreign_tax_credit sec_904 generally limits the allowable foreign_tax_credit to the amount of u s tax on foreign_income because we reject petitioner’s claim to the foreign_tax_credit on other grounds we need not and do not address the application of the sec_904 limitation to petitioner’s circumstances a cash_basis taxpayer generally must take the foreign_tax_credit for the year in which the foreign taxes were paid unless the taxpayer makes an irrevocable election to instead take foreign tax_credits in the year in which foreign taxes accrue sec_905 sec_1_905-1 income_tax regs respondent asserts and petitioner does not dispute that for she was a cash_basis taxpayer and made no election to take foreign tax_credits in the year in which foreign taxes accrued rather than in the year in which they were paid we deem petitioner to have conceded these matters accordingly petitioner is entitled to the foreign_tax_credit if at all only with respect to foreign taxes she paid in a taxes allegedly paid to france petitioner contends that she is entitled to the foreign_tax_credit for income taxes paid to france but she has failed to show that she actually paid tax to france in although petitioner filed with french tax authorities a déclaration préremplie simplifiée - revenus on which she reported her united wages for tax_year the return does not show how much if any income_tax was paid to france the evidence shows that she paid euro in early as an installment of tax due on her french income_tax but this amount was also refunded to her in accordingly we do not regard this as an amount_paid to france in dollar_figure petitioner has otherwise provided no receipt for payment canceled check or other evidence of taxes paid to france for dollar_figure following trial the court kept the record open for days to allow petitioner to produce evidence that she paid tax to france in but petitioner failed to do so having failed to show that she paid tax to france in she has failed to establish entitlement to the foreign_tax_credit with respect to any such tax b taxes paid to the united kingdom petitioner further contends that she is entitled to the foreign_tax_credit for the relatively small amounts that united withheld from her wages to pay united kingdom taxes respondent concedes that petitioner paid taxes in through withholding to the united kingdomdollar_figure respondent contends however that 11the regulations provide that an amount is not treated as tax paid to a foreign_country to the extent it is reasonably certain to be refunded sec_1_901-2 income_tax regs perforce an amount that the foreign_country actually refunds during the same year is not treated as paid 12petitioner provided an untranslated document written in french which appears to relate to and which she contends is a bill from trésor public french taxing authority for big_number euro but she provided no proof that she paid the amount shown as due 13cf 998_f2d_513 7th cir holding that to show entitlement to the foreign_tax_credit the taxpayer must show not merely that foreign tax was withheld but also that it was paid to the lawful taxing authority aff’g on this point and rev’g in part tcmemo_1991_66 continued petitioner is not entitled to the foreign_tax_credit with respect to these taxes because the income upon which the united kingdom imposed these taxes has been excluded from petitioner’s u s gross_income under sec_911 we agree as a general_rule no foreign_tax_credit is permitted insofar as the foreign tax paid is allocable to income excluded from gross_income under sec_911 sec_911 sec_1_911-6 income_tax regs see also 92_tc_1204 as previously discussed respondent has allowed petitioner the foreign_earned_income_exclusion with respect to her wages for services performed in and over foreign countries including the united kingdom insofar as the u k taxes in question were imposed upon the same u k income for which petitioner has been allowed the foreign_earned_income_exclusion she is not entitled to also claim the foreign_tax_credit for these u k taxes petitioner has presented no evidence regarding the tax_base for the taxes she paid to the united kingdom but merely states in her posttrial brief that the u k continued wilcox v commissioner tcmemo_2008_222 same see revrul_57_516 1957_2_cb_435 the credit provided in sec_901 of the code is not based on tax withheld by a foreign_country during the taxable_year since tax withheld is merely an advance collection of what may or may not be an actual tax_liability taxes were withheld from the total income we take judicial_notice of several authorities that strongly suggest that the united kingdom withholds tax from a nonresident only for employment carried out within the united kingdom see income_tax trading and other income act ch sec u k available at http www legislation gov uk ukpga section last visited date profits of a trade of a non-uk resident are chargeable to tax under this chapter only if they arise-- a from a trade carried on wholly in the united kingdom or b in the case of a trade carried on partly in the united kingdom and partly elsewhere from the part of the trade carried on in the united kingdom see also r davies another v commissioners for h m rev customs uksc appeal taken from eng h m rev customs ir20 residents and non-residents liability to tax in the united kingdom para available at http www hmrc gov uk pdfs ir20 pdf last visited date if you are not resident in the uk we will generally tax you on any uk pensions or on earnings from employment the duties of which are carried on in this country duties performed by a non-u k resident member of an aircraft crew are 14both petitioner and respondent characterize these taxes as commuter taxes although the record does not reveal the precise nature of the commuter tax respondent does not dispute that the tax paid was a tax on income war profits and excess profits as required for eligibility for the foreign_tax_credit under sec_901 generally treated as performed in the united kingdom only if the flight does not extend to a place outside the uk on the basis of these authorities it seems most likely that the taxes petitioner paid to the united kingdom in were attributable to her duties carried on in the united kingdom petitioner has not shown otherwise because she has excluded her united kingdom-based income under sec_911 she is not entitled to the foreign_tax_credit with respect to these u k taxes we conclude and hold that petitioner has failed to establish entitlement to the foreign_tax_credit for to reflect the foregoing and respondent’s concessions decision will be entered under rule
